DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-4 drawn to when a plurality of service packets arrive, for each service packet of the service packets, if a quantity of candidate resource sets obtained for the each service packet is at least two, determining, according to parameter sets corresponding to the candidate resource sets, a candidate resource set corresponding to a parameter set with a smallest slot length among the parameter sets as a target resource set of the each service packet, classified in class 370, subclass 442 (H04B 7/212).
II.	Claims 5-13, and 18-24 drawn to when a plurality of service packets arrive, selecting, by a user equipment (UE), transmitting resources in a corresponding target candidate resource set successively for each service packet of the service packets: for the each service packet: excluding, by the UE, according to a quantity of power amplifiers, PAs, of the UE, first , classified in class 370, subclass 516 (H04J 3/0617).
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related mutually exclusive subject matter. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed operate distinct from each other.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Claims 1-4 are directed to when a plurality of service packets arrive, for each service packet of the service packets, if a quantity of candidate resource sets obtained for the each service packet is at least two, determining, according to parameter sets corresponding to the candidate resource sets, a candidate resource set corresponding to a parameter set with a smallest slot length among the parameter sets as a target resource set of the each service packet. 

The inventions are distinct and operate separately (mutually exclusive).
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.

Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.



Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.
John Pezzlo
17 August 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465